Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cousineau ( US 10729030 B1) in view of WU (US 9818456 B1).
Regarding claim 1, Cousineau disclosed An information handling system, (abstract; fig 1-15) comprising: two or more single-slot M.2 modules (at least fig 1-2, fig 14, fig 10); a dual-slot discrete graphics processing unit (dGPU) module (col. 16, line 10-30’ at least fig 7); a printed circuit board, including: a plurality of M.2 connectors aligned on a same edge of the printed circuit board (at least fig 1-2) such that: a first single-slot M.2 module of the two or more single-slot M.2 modules is coupled to a first M.2 connector of the plurality of M.2 connectors (at least fig 9-10); a second single-slot M.2 module of the two or more single-slot M.2 modules is coupled to a second M.2 connector of the plurality of M.2 connectors; and the dual-slot dGPU module is coupled to a third and a fourth M.2 connector of the plurality of M.2 connectors (fig 1-2). 
The cited Cousineau embodiment shows in fig 1 doesn’t teach: four M.2 connectors and first and second single-slot M.2 module of the two or more single-slot M.2 modules is coupled to a first M.2 connector of the plurality of M.2 connectors. 
Examiner’s note: the primary art only shows two connectors.
Wu teaches an information handling system comprising: at least four connectors and first and second single-slot module of the two or more single-slot modules is coupled to a first and second connectors of the plurality of connectors. Examiner’s note: Wu disclosed four or more connectors and modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplicate the single-slot modules and the single-slot) and modify to previous discussed structure (modified the duplication of the single-slot M.2 module of the two or more single-slot M.2 modules and coupled to a first and second or more M.2 connector of the plurality of M.2 
The motivation to modify the previous discussed structure with the current feature is to further provide more connectivity for the modified structure. 
 Regarding claim 5, Cousineau disclosed An information handling system, (abstract; fig 1-15) comprising: two or more single-slot M.2 modules (at least fig 9); a dual-slot discrete graphics processing unit (dGPU) module (at last fig 1-2, fig 7-8); a printed circuit board (at least fig 1-2), including: a plurality of M.2 connectors aligned on a same edge of the printed circuit board (at least fig 1-2) such that one or more combinations of i) the two or more single-slot M.2 modules and/or ii) the dual-slot dGPU module can be coupled to two or more of the plurality of M.2 connectors (at last fig 1-2, fig 7-8). Cousineau doesn’t disclose: two or more single-slot M.2 modules. Examiner’s note: cited figure only disclosed one single-slot M.2 modules. 
Wu further teaches information handling system comprising two or more single-slot module with connectors (at least fig 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplicate the single-slot modules and the single-slot) and modify to previous discussed structure (modified the duplication of the single-slot M.2 module of the two or more single-slot M.2 
The motivation to modify the previous discussed structure with the current feature is to further provide more connectivity for the modified structure. 

Regarding claim 13, Cousineau further disclosed A printed circuit board, (abstract; fig 1-15) comprising: a plurality of M.2 connectors aligned on a same edge of the printed circuit board (at least fig 1-2, fig 14, fig 7) such that: a first M.2 connector of the plurality of M.2 connectors is connected to a first single-slot M.2 module (col. 19, lines 5-20); a second M.2 connector of the plurality of M.2 connectors is connected to a second single-slot M.2 module; and a third and a fourth M.2 connector of the plurality of M.2 connectors is connected to a dual-slot dGPU module (at least fig 1-2). 
Cousineau doesn’t teach: more than two M.2 connectors, first and second single-slot M.2 module connect to the connectors when the dual-slot dGPU module is connected.
Examiner’s note: cited fig 1-2 only show two connectors.
Wu further teaches information handling system comprising two or more (or four or more) single-slot module with connectors (at least fig 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplicate the single-slot modules and the single-slot) and modify to previous discussed structure (modified the duplication of the single-slot M.2 module of the two or more single-slot M.2 
Regarding claims 2, 14, modified Cousineau further disclosed the third and the fourth M.2 connector of the plurality of M.2 connectors are adjacent to one another (at least fig 1-2).
Regarding claims 3, 11, modified Cousineau further disclosed at least one of the single- slot M.2 modules include a solid-state storage (SSD) module (col. 19, lines 30-45).
Regarding claims 4, 12, 15, modified Cousineau further disclosed a pitch between each of the plurality of M.2 connectors is substantially the same (at least fig 1-3).
Regarding claim 6, modified Cousineau further disclosed each of the plurality of M.2 connectors is connected to respective single-slot M.2 module (at least fig 7; col. 19, lines 5-20).
Regarding claim 7, modified Cousineau further disclosed four single-slot M.2 modules, and wherein the printed circuit board includes at least four M.2 connectors, wherein each of four M.2 connectors are respectively connected to the four single-slot M.2 modules (at least Wu’s fig 1-6; see also the modification for the duplications of modules and slots discussion in the above rejection).
Regarding claim 8, modified Cousineau further disclosed two of the plurality of M.2 connectors are connected to respective single-slot M.2 modules of the two or more single-slot 
Regarding claim 9, modified Cousineau further disclosed the two other M.2 connectors are adjacent to one another (at least Wu’s fig 1-6; see also the modification for the duplications of modules and slots discussion in the above rejection).
Regarding claim 10, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a quad-slot dGPU module, wherein four of the M.2 connectors of the plurality of M.2 connectors are coupled to the quad-slot dGPU module. It would have been obvious to one having ordinary skill in the art before the effective filing date and/or at the time the invention was made to have a quad-slot dGPU module, wherein four of the M.2 connectors of the plurality of M.2 connectors are coupled to the quad-slot dGPU module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to modify the previous discussed structure with the current feature is to provide more connectivity for the modified design.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841